Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/29/2022 has been entered.

Response to Amendment/Arguments

Claims 1, 3-10 and 12-20 are still pending.

Note:  In preparing next response Applicant is advised to indicate where in the specification can support be found should claims be amended to include new limitations.

Applicant’s arguments on pages 7-10 regarding the 35 USC 103 rejections are directed to the new limitations and are addressed in the updated rejections below, in view of Lei et al. (US 2009/0152357).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9, 10, 12-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US 2015/0117788), Fujiwara (US 2008/0002866), Lei et al. (US 2009/0152357) and Silver et al. (US 2013/0142421).

Regarding claim 1 (and similarly claim 10), Patel discloses:
obtaining an image;
[Fig. 10 (ref. 1004) and paragraph 29 (“…captures a store shelf image”)]
obtaining a template for a label having respective sub-regions containing a first
type of visual feature and a second type of visual feature, the template defining (i) a label geometry, (ii) a first sub-region geometry relative to the label geometry;
overlaying the template on (the feature mask) at a plurality of template positions within (the feature mask) and, for each template positions, (selecting a respective subset of the areas that coincide with the template position), and determining a score (based on a degree of matching between the first sub-region geometry and the second sub-region geometry and respective further subsets of the subset of the areas having the first type of the visual feature and the second type of visual feature, respectively);
identifying a label location within the image based on the scores (in the heat
map);
[Figs. 1, 3, 5, 10 (refs. 1006-1010) and paragraphs 20 (“…The shelf edge labels 108…include…product logos…The shelf edge labels will typically contain a difference 112 from an actual product label 106. The difference 112 can be a smaller logo or graphic”), 22 (“…304 identifies shelf edges in the image 302 by comparing the image with one or more reference images 307 that can be stored in a database 306…The reference images 307 are…data representative of shelf edge labels…The reference images…compare against…sections of the image 302 to determine matches between the reference image or images 307 and sections of the image 302. In particular, the differences between the shelf edge labels and product labels are searched for in image 302 to detect shelf edge labels”).  Note that the product logo and the difference (ref. 112 of Fig. 1, which can be a graphic) are considered the first sub-region geometry and the second sub-region geometry of the shelf edge label.  Note further that the matching reference image, which is considered a label template, will obviously have the same two sub-region geometries.  Additionally, the limitations enclosed in parentheses are taught by Fujiwara, Lei and Silver, see the analyses below]

Patel does not express disclose the following, which are taught by Fujiwara and Lei:
(that the obtained template for a label) having respective sub-regions
containing a first type of visual feature and a second type of visual feature,
the template defining (i) a label geometry, (ii) a first sub-region geometry relative to the label geometry, and (iii) a second sub-region geometry relative to the label geometry;
wherein the first sub-region geometry includes a first predetermined position and a first predetermined size of the first type of visual feature relative to the label geometry;
wherein the second sub-region geometry includes a second predetermined position and a second predetermined size of the second type of visual feature relative to the label geometry;
[Fujiwara: Fig. 8 and paragraph 51 (“The unique face template TP1 is a rectangular template…in which the position, the shape, and a like characterizing element of the eyes, the nose, the mouth, and a like facial component of a human are specified”).  Note that the applied teaching is that each of the various facial components (considered sub-region geometries) has a position and a size]
detecting areas of the image containing the first type of visual feature and the second type of visual feature, and generating a feature mask from the image, the feature mask indicating locations of the areas within the image that are likely to contain the first type of visual feature and the second type of visual feature, and for each area, an indication of what type of visual feature the area correspond to;
[Lei: Figs. 9-11c and paragraphs 94 (“…image…is segmented…the isolated regions are classified…into some categories, such as text, barcode…each region is characterized by…the size, position”), 95 (“… FIG. 11C shows graphic representation 194C of the captured image, where each of the plurality of connected regions…maps to one of nodes…Each of nodes… may also specify relationships between other nodes”).  Note that the graphic representation describes a mask]
(that the overlaying of the template at a plurality of template positions are with 
respect to) the feature mask and (for each template positions,) selecting a respective subset of the areas that coincide with the template position, and determining a score based on a degree of matching between the first sub-region geometry and the second sub-region geometry and respective further subsets of the subset of the areas having the first type of the visual feature and the second type of visual feature, respectively); and
(for each template positions the score is determined) based on a degree of matching between the first sub-region geometry and the second sub-region geometry and respective further subsets of the subset of the areas having the first type of the visual feature and the second type of visual feature, respectively;
[Lei: Figs. 9-11c and paragraphs 94 (“…image…is segmented…the isolated regions are classified…into some categories, such as text, barcode…each region is characterized by some additional information, such as the size, position and direction…template data 176 defines a pre-defined plurality of connected image regions and relationships between the…regions, and…module 40 compares the determined connected regions and relationships to those pre-defined connected regions and relationships. Finally, based on the comparison…determines whether the captured image(s) belongs to the one of the plurality of document type objects…178 (194), by a unified similarity certainty value (97), for example, 0 to 100”), 95 (“… FIG. 11C shows graphic representation 194C of the captured image, where each of the plurality of connected regions…maps to one of nodes…Each of nodes… may also specify relationships between other nodes”), 96 (“…compare the presence of same type of regions in graphical representation 194C to the presence of regions in template data 176”)]

	Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Patel with the teachings of Fujiwara and Lei as set forth above.  The reasons for doing so at least would have been to locate an object of interest (such as a face in the case of Fujiwara) comprising several components as Fujiwara indicates in paragraph 51; as well as that Lei’s approach is scalable and efficient, as Lei indicates in paragraph 6.

	The combined invention of Patel, Fujiwara and Lei does not expressly disclose the following, which are taught by Silver:
generating a score heat map image corresponding to the image, the score heat map containing, for each of the positions, the score determined for that position;
(that the identification of a label location within the image is based on the scores) in the heat map image;
[Figs. 17, 23 paragraphs 33 (“…The invention is a template matching method--the model is compared to an image at each of an appropriate set of poses, a match score is computed at each pose, and those poses that correspond to a local maximum in match score, and whose match scores are above a suitable accept threshold, are considered instances of the pattern in the image”), 212 (“FIG. 17 shows a data set that represents a result corresponding to an instance of a pattern 105 in a run-time image 130”), 213 (“Element score 1720 is the match score”), 258 (“FIG. 23 shows coarse x-y scan patterns used by step 2214 in a preferred embodiment. In each example the dots indicate relative positions to be evaluated. Traditionally template matching systems have evaluated a match score at every position, or in a square pattern of sub-sampled positions, and the same may be done in a less preferred embodiment of the invention”)]

	Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the combined invention of Patel, Fujiwara and Rom with the teachings of Silver as set forth above.  The reasons for doing so at least would have been to determine whether the desired pattern is present at a location, as Silver indicates in paragraph 33 (“…whose match scores are above a suitable accept threshold, are considered instances of the pattern in the image”).

Regarding claim 10, it is similarly analyzed and rejected as per the analysis of claim 1 with the additional disclosure from Patel: “[t]he shelf edge detection component 304 includes a hardware system having one or more processors that execute instruction code designed in accordance with the teachings herein to carry out the described functionality. Generally, the shelf edge detection component 304 identifies shelf edges in the image 302 by comparing the image with one or more reference images 307 that can be stored in a database 306 that is accessible by the shelf edge detection component 304” in Fig. 3 and paragraph 22.”  Note that the processor can serve as a controller and perform all the necessary functions and the database 306 stores templates.  Official Notice is taken that a database typically resides in a storage device such as those disclosed in paragraph 37. 

Regarding claim 3 (and similarly claim 12), Silver further discloses:
wherein the selecting includes identifying respective local maxima within the score heat map for each of a plurality of windows within the heat map
[Paragraph 33 (“…a match score is computed at each pose, and those poses that correspond to a local maximum in match score, and whose match scores are above a suitable accept threshold, are considered instances of the pattern in the image”).  Note that being “local” maxima implies that the maxima is over an area that is not the entire image.  Such an area is considered a window]

Regarding claim 4 (and similarly claim 13), Silver further discloses:
wherein the selecting includes applying a threshold to the scores
[Paragraph 33 (“…a match score is computed at each pose, and those poses that correspond to a local maximum in match score, and whose match scores are above a suitable accept threshold, are considered instances of the pattern in the image”)]

Regarding claim 5 (and similarly claim 14), the combined invention further discloses:
presenting the image on a display, overlaid with a bounding box indicating the label location
[Fujiwara: Figs. 2 (ref. 51), 8 and paragraph 71 (“…the template matching section 572 performs a process of matching the 2D data with the unique face template TP1, using the 2D data, as shown in FIG. 8, to specify the face area "f" of the subject H”).  Note that Official Notice is taken that displaying matching result on a display was well known and widely used in the art.  See, for example, 
Figs. 15(a)-(f),(h) and P. 6, lines 7-8 (“…generates bounding rectangles of detected face regions”) of the previously applied Chang reference WO 9923600A1]

Regarding claim 6 (and similarly claim 15), the combined invention further discloses:
wherein the first visual feature includes text and the second visual feature includes a barcode
[Lei:  Fig. 11C]

Regarding claim 7 (and similarly claim 16), the combined invention further discloses:
the template defining a plurality of first and second sub-region geometries relative to the label geometry
[Fujiwara: Fig. 8 and paragraph 51 (“The unique face template TP1 is a rectangular template…in which the position, the shape, and a like characterizing element of the eyes, the nose, the mouth, and a like facial component of a human are specified”).  Note that each template has a geometry of a rectangle and contains sub-regions with visual feature such as eyes, nose and mouth) in locations.  Note that while not expressly disclosed, specifying the components in a region using positions relative to the region (the rectangle is this case) was well known and widely used prior to the effective date of the claimed invention and one of ordinary skill in the art would have be motivated to try as it will result in the expected result of specifying the locations of those components.  Note further that the applied teaching is to represent a template in the disclosed manner that the template is for a label is disclosed by Patel]

Regarding claim 9 (and similarly claim 18), the combined invention further discloses:
obtaining the template and a further template defining (i) a further label 
geometry, and (ii) a further sub-region geometry relative to the further label geometry;
each of the template and the further template also defining a label type; and
repeating the determining, the selecting and the presenting for each of the templates
[Per the analysis of claims 1 and 7 above, with the additional disclosure of Patel in Fig. 3 (especially refs. 306, 307) and paragraph 22 (“…reference images 307…stored in a database 306 that is accessible by the shelf edge detection component 304…the shelf edge detection component 304 compares reference images 307 to the image 302, and in particular to various regions of the image 302 to find regions of the image that correspond to a reference image”).  Note that more than one reference images (or templates) are matched to the image 302, one of them is considered a further template]

>>><<<
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US 2015/0117788), Fujiwara (US 2008/0002866), Lei et al. (US 2009/0152357) and Silver et al. (US 2013/0142421) as applied to claims 1, 3-7, 9, 10, 12-16 and 18 above, and further in view of Imagawa et al. (US 2004/0131278).

Regarding claim 8 (and similarly claim 17), the combined invention of Patel, Fujiwara, Lei and Silver discloses all limitations of its parent claim 7 (respectively, claim 14) but not expressly the following, which are taught by Imagawa:
the template further defining a tolerance for each of the first and second sub-region geometries relative to the label geometry;
[Figs. 7(a)-8(c) and paragraph 75 (“…in FIGS. 7(b) and (c), templates with a certain in-plane rotation amount of an input image are used, besides the template of a basic position as shown in FIG. 7(a)”), 76 (“…in FIG. 8(b) and (c), templates with a certain off-plane rotation amount of an input image are used, besides the template of a basic position as shown in FIG. 8(a)”).  Note that Figs. 7(a)-8(c) show geometry tolerances, which are all used (to perform template matching) in locating faces]
wherein determining the score for each of the template positions comprises:
selecting a plurality of sub-region geometries according to the tolerance;
determining a degree of matching for each of the sub-region geometries; and
determining the score based on the greatest degree of matching for each sub-region geometry
[Figs. 7(a)-7(c) and paragraph 75 (“…in FIGS. 7(b) and (c), templates with a certain in-plane rotation amount of an input image are used, besides the template…in FIG. 7(a). Thereby, the inclination of the face by rotation can be detected”).  See also Figs. 8(a)-(c) and paragraph 76 (“…in FIG. 8(b) and (c), templates with a certain off-plane rotation amount of an input image are used, besides the template…in FIG. 8(a). Thereby, the direction of the face can be detected when the direction of the face differs from the basic position”)]

	Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the combined invention with the teachings of Imagawa as set forth above.  The reasons for doing so at least would have been to be able to detect the desired pattern (such as a face or a label) in the presence of some variation, as Imagawa indicates in paragraphs 75 (“…Thereby, the inclination of the face by rotation can be detected”) and 76 (“…Thereby, the direction of the face can be detected when the direction of the face differs from the basic position”).

>>><<<
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US 2015/0117788), Fujiwara (US 2008/0002866), Lei et al. (US 2009/0152357) and Silver et al. (US 2013/0142421), as applied to claims 1, 3-7, 9, 10, 12-16 and 18 above, and further in view of Söderberg et al. (US 2011/0007967).

Regarding claim 19 (and similarly claim 20), the combined invention of  Patel, Fujiwara, Lei and Silver discloses all limitations of its parent claim 1 but not expressly the following, which is taught by Söderberg: 
wherein the feature mask indicates locations of the areas within the image that are likely to contain barcodes based on pixel gradients within the image
[Figs. 2 (210), 3 (310), 4 (430), 5 and paragraphs 52 (“…In step 210, it is detected whether a barcode is present”), 68 (“The barcode area contains pixels with high intensity differences between each other, which should result in large gradients. Thus, according to some embodiments, areas comprising many pixels with a large gradient magnitude are assumed to imply that the area is a barcode”)]

	Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the combined invention of with the teachings of Söderberg as set forth above.  The reasons for doing so at least would have been that the barcode area contains pixels with high intensity differences between each other, which should result in large gradients, as Söderberg indicates in paragraph 68.

Conclusion and Contact Information

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wu et al. (US 2015/0363625)—[Fig. 6 and paragraph 72 (“… captures images…extracts product-related data 26 (e.g., printed barcodes and/or text from the captured product price labels) and location information”)]
Oi (US 2016/0103642)—[Figs. 1, 3A, 4 and paragraphs 104 (“…the configuration data 50c includes data specifying a particular template 50a for the image processing unit 27b to select”), 123 (“… The template 50a includes data specifying the size and location of the printable area A, the size and location of areas A1, A2, and A3, the font and character size of text in areas A1 and A3, and the barcode font used in area A2”), 141 (“…The information…unit 45a outputs may also include information specifying a particular template 50a”)]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUBIN HUNG whose telephone number is (571)272-7451.  The examiner can normally be reached on M-F 7:30-16:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUBIN HUNG/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        May 18, 2022